Name: Commission Regulation (EEC) No 411/81 of 18 February 1981 amending Regulation (EEC) No 3383/80 on the sale for export to Poland of colza held by the Danish and French intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 46/20 Official Journal of the European Communities 19 . 2 . 81 COMMISSION REGULATION (EEC) No 411 /81 of 18 February 1981 amending Regulation (EEC) No 3383/80 on the sale for export to Poland of colza held by the Danish and French intervention agencies whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2 ), and in particular Article 36 (2) thereof, Whereas Commission Regulation (EEC) No 3383/80 (3 ) provides for the sale for export to Poland of some 40 000 tonnes of colza seed held by the Danish and French intervention agencies ; whereas the same Regulation provides that the colza seed sold must be withdrawn from intervention stock not later than 28 February 1981 and that the said seed must be exported not later than 31 March 1981 ; Whereas during the period of sale of this seed, an examination of the conditions of sale has indicated the need to alter the sale price of the colza for the quantities put up for sale in Denmark and in France ; whereas therefore , the time limits for withdrawing and exporting the said seed should also be extended ; Regulation (EEC) No 3383/80 is hereby amended as follows : 1 . In Article 1 , the date '31 March 1981 ' is replaced by the date *30 April 1981 '. 2 . In Article 4 ( 1 ), the amount ' 19-81 ECU' is replaced by the amount ' 18-81 ECU'. 3 . In Article 7 ( 1 ) the date '28 February 1981 ' is replaced by the date '31 March 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 360, 31 . 12 . 1980, p . 16 . (J ) OJ No L 355, 30 . 12 . 1980 , p . 40 .